--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT (this “Agreement”) made as of May 14, 2008,
between Fortified Holdings Corp., a Nevada corporation with a principal place of
business at 125 Elm Street, New Canaan, CT 06840 (“Employer”), and Kirk Hanson
(“Executive”), an individual residing at 1673 Birchleaf Ct., Castle Rock,
Colorado.

     The parties agree as follows:

     1. Definitions. Unless otherwise defined herein, capitalized terms when
used herein shall have the following meanings:

          1.1 “Cause” shall mean: (i) the gross neglect of or willful failure or
refusal of Executive to perform Executive’s duties hereunder (other than as a
result of Executive’s Disability) that is not cured by Executive within ten (10)
business days following receipt by Executive of written notice thereof setting
forth with specificity a description of the acts or omissions giving rise to the
claim; (ii) conviction of a felony or any crime involving fraud, dishonesty or
moral turpitude; or (iii) the material breach by Executive of any provision,
material representation, warranty and/or covenant set forth in this Agreement )
that is not cured by Executive within ten (10) business days following receipt
by Executive of written notice thereof setting for with specificity a
description of the acts or omissions giving rise to the claim.

          1.2 “Change in Control” shall mean: (i) when any “Person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended) who immediately prior to the applicable transaction was not,
directly or indirectly, the “Beneficial Owner” (as defined in Rule 13d-3 under
said Act) of fifty percent (50%) or more of the total voting power represented
by Employer’s then outstanding voting securities; or (ii) the merger or
consolidation of Employer other than a merger or consolidation which would
result in the voting securities of Employer outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of Employer
or such surviving entity outstanding immediately after such merger or
consolidation; or (iii) the shareholders of Employer approve a plan of complete
liquidation of Employer or an agreement for the sale or disposition by Employer
of all or substantially all of Employer’s assets.

          1.3 “Confidential Information” means any and all information in
whatever form, whether written, electronically stored, orally transmitted or
memorized pertaining to: Trade Secrets; customer lists, records and other
information regarding customers; price lists and pricing policies, financial
plans, records, ledgers and information; purchase orders, agreements and related
data; business development plans; products and technologies; product tests;
manufacturing costs; product or service pricing; sales and marketing plans;
research and development plans; personnel and employment records, files, data
and policies (other than information pertaining solely to Executive); tax or
financial information; business and sales methods and operations; business
correspondence, memoranda and other records; inventions, improvements and
discoveries; processes and methods; business operations and related data
formulae; computer records and related data; know-how, research and development;
trademark, technology, technical information, copyrighted material; and any
other confidential or proprietary data and information which Executive
encounters during employment. Confidential Information does not include
information that: (i) is or becomes generally known within Employer’s industry
through no act or omission by Executive; (ii) information that Executive may
receive from third parties without any obligation to maintain secrecy; (iii)
information that is required to be disclosed by the written order of a court or
other governmental body; provided, however, that Executive shall provide prompt
written notice to Employer so that Employer may have time to take action to
oppose or limit such order; and (iv) information known to Executive prior to the
date of this Agreement.

--------------------------------------------------------------------------------

          1.4 “Disability” as used in this Agreement shall have the same meaning
as that term, or such substantially equivalent term, has in any group disability
policy carried by Employer. If no such policy exists, the term “Disability”
shall mean the occurrence of any physical or mental condition that materially
interferes with the performance of Executive’s customary duties in his capacity
as an employee where such disability has been in effect for a period of six (6)
months, which need not be consecutive, during any single twelve (12) month
period.

          1.5 “Good Reason” as used in this Agreement shall mean, without
Executive’s express written consent, the occurrence of any of the following
events: (i) the failure by Employer to pay compensation or provide benefits or
perquisites to Executive as and when due under the terms of this Agreement; (ii)
the assignment to Executive of responsibilities inconsistent with his position,
the diminution of title or change of reporting structure of Executive, or the
material diminution of the authority of Executive; (iii) any material reduction
of Executive’s Base Pay or Bonus Potential; (iv) any material breach by Employer
of any term of this Agreement beyond any express period for cure; or (v) any
requirement that Executive move his regular office to a location more than
twenty-five (25) miles from Executive’s home residence or the distance from
Executive’s current home residence to Executive’s current offices, whichever is
greater.

          1.6 “Trade Secrets” as used in this Agreement means any information of
Employer (including any compilation, device, method, technique or process) that
the Executive has actual knowledge that: (a) derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

     2. Employment/Services.

          2.1 Employment. Employer agrees to employ Executive as its Chief
Financial Officer and the Chief Financial Officer of Employer’s subsidiary,
Fortified Data Communications, Inc., with such employment to commence on the
date hereof and to continue for a period of two (2) years, the “Employment
Period.” In such capacity, Executive shall have such duties and responsibilities
as are assigned to him from time to time by Employer’s Board of Directors
provided that such activities are in the nature of those associated with
Executive’s position and title. At the expiration of the Employment Period this
Agreement shall automatically renew, and the Employment Period shall be
extended, for successive one-year periods unless either party gives notice of
non-renewal not less than six (6) months prior to the end of the then-current
Employment Period.

          2.2 Acceptance of Employment. Executive hereby accepts such employment
upon the terms and conditions and for the compensation provided for herein.
Executive agrees to devote his business time, attention, efforts, and abilities
to the business of Employer, and to promote the interests of Employer. Executive
acknowledges that the services to be rendered by him under this Agreement
require special training, skill and experience and are of a special and
intellectual character which give them peculiar value, and that this Agreement
is entered into for the purpose of obtaining such special services for Employer.
Employer acknowledges that the Executive has other business interests and
ownerships as well as serving on the Boards of Directors of other companies in
which the Executive is (directly or indirectly) a stockholder or owner. Employer
acknowledges and consents to the continuation of these ownerships and
relationships, which shall be disclosed to the Board of Directors, provided they
do not interfere materially with the Executive’s duties under this Agreement.

     3. Location of Work. During the Employment Period, Executive shall perform
his services to Employer at Employer’s office located in Colorado, or at such
other location as Executive and

-2-

--------------------------------------------------------------------------------

Employer may agree. Executive acknowledges, however, that his duties may require
frequent travel to Employer’s other offices and to other locations.

     4. Compensation. The compensation to be paid by Employer to Executive for
the services rendered by him during the Employment Period shall be as follows:

          4.1 Base Salary. Executive’s base salary shall initially be at the
rate of $120,000.00 per year, payable in accordance with Employer’s normal
payroll practices, but not less frequently than monthly. Executive’s base salary
may not be decreased without his consent for so long as he is employed by
Employer. Executive’s base salary may be increased from time to time, based
upon, among other things, the achievement of established milestones and/or other
criteria established by the Board of Directors of Employer applicable to all
senior executives of Employer from time to time.

Executive shall provide his services as Chief Financial Officer for an average
of 30 hours per week. Employer and Executive acknowledge that there may be
occasions where Executive will work more than 30 hours per week. In those
instances where additional hours are required and mutually agreed (and not
offset by other periods where fewer hours are required), Employer will pay
Executive additional compensation representing an hourly rate of $120.

          4.2 Fringe Benefits. Executive shall be entitled to benefits generally
made available to Employer’s executives and employees from time to time,
including without limitation standard health, dental and 401(k).

          4.3 Withholding. All compensation paid to Executive pursuant to this
Agreement shall be less required deductions for state, federal and municipal
withholding tax, social security and all other employment taxes and payroll
deductions.

          4.4 Bonus. Executive shall be entitled to participate in all bonus,
incentive compensation and similar plans available to executives of Employer,
including without limitation the ability to obtain a bonus equal to 50% of the
Executive’s base salary under guidelines mutually agreed upon between the
Executive and the Compensation Committee of the Board of Directors.

          4.5 Vacation. During the Term, the Executive shall be entitled to four
(4) weeks’ annual vacation to be taken at times mutually agreed by Executive and
Employer.

          4.6 Vehicle Expense. During the Term, the Executive shall be entitled
to a monthly allowance equal to four hundred dollars ($400) for expenses
associated with Executive’s automobile.

          4.7 Stock Options. Employer shall grant Executive in Executive’s
discretion, (a) options to purchase one million (1,000,000) shares of Employer’s
Common Stock with an exercise price of the fair market value on the date of
grant (or 110% of fair market value if Employer and Executive mutually agree
that such option shall be an “incentive stock option” qualified as such under
the Internal Revenue Code, to the extent such higher percentage is legally
required in order for the option to be so qualified) or (b) a restricted stock
grant of one million (1,000,000) shares of Employer’s Common Stock, in either
case subject to the terms of the Employer’s 2007 Stock Plan. Such stock options
shall be granted pursuant to a stock option agreement that provides, inter alia,
that (i) all unvested stock options shall automatically vest, and any
non-statutory restrictions on restricted shares shall lapse, upon (a)
termination of Executive’s employment by Employer for any reason other than
Cause or by Executive for Good Reason, and (b) any Change in Control, and that
(ii) vested stock options and unrestricted shares shall not be canceled and
shall be exercisable for a period of 180 days following such termination
(“Exercise Period”). If Executive continues to provide

-3-

--------------------------------------------------------------------------------

services to Employer as a Director, advisor, consultant or similar arrangement,
the Exercise Period shall extend through such service period and for 180 days
thereafter.

     5. Reimbursement of Expenses. Employer will reimburse Executive for all
reasonable business expenses incurred by Executive in the course of his
employment pursuant to this Agreement.

     6. Termination.

          6.1 Termination Events. This Agreement may be terminated upon any of
the following: (1) upon the determination by a unanimous consent of the
disinterested members of the Board of Directors of the Company that Cause
exists; (2) Executive’s death; (3) Executive’s Disability; and (4) by Executive,
either for Good Reason or upon not less than sixty (60) days notice in the
absence of Good Reason.

          6.2 Severance. In the event the (i) Executive’s employment is
terminated by Employer other than for Cause, (ii) Executive terminates his
employment for Good Reason, or (iii) Executive’s employment is terminated as a
result of Executive’s Disability, Employer shall (a) pay to Executive an amount
equal to one year’s base salary plus any other unpaid amounts to which Executive
is entitled as of the date of termination pursuant to Sections 4 and 5 of this
Agreement, including, without limitation, bonus paid or relating to the
applicable period (pro rated for any partial periods) that Executive would have
been entitled to had he been employed by the Employer as of such date (the
“Severance Payment”) ; provided, however, that the payment of the Severance
Payment shall be subject to the execution of a release in substantially the form
of Exhibit A hereto. For the purposes of calculating the Severance Payment, base
salary will be calculated at greater of (x) the rate of base salary then paid to
Executive or his estate as of the date of termination, or (y) Executive’s base
pay prior to any reduction within six months of the date of termination. The
Severance Payment shall be paid by Employer in cash in a lump sum within ten
(10) days following the date of termination. Any bonus portion of the Severance
Payment shall be paid at such time that such amounts are paid to any other
employee of the Employer, notwithstanding that Executive may no longer be
employed by Employer.

          6.3 Continuing Benefits. In the event of a termination of Executive’s
employment on any of the bases described in the first sentence of Section 6.2,
Employer shall provide and fund (to the extent specified in the following
sentence) Executive’s or his estate’s continued health and dental coverage under
Employer’s group health and dental plans pursuant to Sections 601 et seq. of
ERISA (“COBRA”) for a period of one year following termination (or such lesser
period as Executive or his estate maintains coverage under COBRA) (the “COBRA
Continuation Benefit”), based on the coverage then being provided to Executive
at the time of such a termination. During the period which Executive or
Executive’s estate is entitled to the COBRA Continuation Benefit, the cost to
Executive or his estate of maintaining coverage under COBRA shall be the same as
the amount paid by employees of Employer for the same coverage under Employer’s
group health plan.

          6.4 Termination for Cause or in the Absence of Good Reason. If
Executive’s employment with the Company is terminated for Cause by Employer or
voluntarily by Executive other than for Good Reason, Death or Disability, then
(i) all vesting of any outstanding Company stock options held by the Executive
will terminate immediately and all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), and (ii) Executive will only be eligible for severance benefits in
accordance with the Company’s established policies as then in effect.

     7. Confidentiality Agreement. Executive understands and agrees that as an
employee of Employer, Executive will receive or contribute Confidential
Information. Executive agrees that at all times during the period of Executive’s
employment and after the termination thereof for any reason whatsoever,
Executive shall keep secret Confidential Information and that Executive will not
use or make known the same

-4-

--------------------------------------------------------------------------------

to any person, firm, or corporation without first obtaining the written consent
of Employer. Executive acknowledges that Employer’s Confidential Information
constitutes a unique and valuable asset of Employer and represents a substantial
investment of time and expense by Employer and that any disclosure or other use
of such knowledge or information other than for the sole benefit of Employer
would be wrongful and would cause irreparable harm to Employer.

     8. Return of Employer’s Property. All records, designs, patents, business
plans, financial statements, financial records, manuals, memoranda, lists and
other property delivered to or compiled by Executive by or on behalf of Employer
or its representatives, vendors or customers which pertain to the business of
Employer shall be and remain the property of Employer. Likewise, all
correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities or future plans of Employer
which is collected by Executive shall be delivered promptly to Employer upon
request by it upon termination of Executive’s employment.

     9. Disclosure of Inventions. Executive will promptly disclose to Employer,
or any persons designated by it, all improvements, inventions, creations,
processes, know-how, data and ideas made, conceived, reduced to practice,
developed, originated or learned by Executive, either alone or jointly with
others during the period of Executive’s employment with Employer, and that
relate in any material respect to the businesses in which Employer is then
engaged or is then actively planning to become engaged, or are a logical
extension of such businesses (“Inventions”).

     10. Assignment of Inventions. All Inventions are considered
works-made-for-hire and thereby owned by Employer; provided, however, that in
the event that, by operation of law, an Invention cannot be considered a
work-made-for-hire, Executive will assign any and all right, title and interest
in and to all Inventions (and all trademarks, copyrights, patents, trade secrets
and other proprietary rights with respect thereto) to Employer. In connection
with such assignment, Executive will assist Employer or its nominees at any time
during or after Executive’s employment with Employer and in every proper way in
both securing foreign and domestic protection for the Inventions and preventing
and defending infringement of the Inventions. Such assistance includes, without
limitation, (a) the execution of any documentation necessary to evidence
Employer’s full rights in the Inventions; and (b) testimony, at Employer’s
expense, evidencing the ownership of the Inventions by Employer. Executive’s
obligation to assist Employer with respect to proprietary rights relating to
such Inventions in any and all countries will continue beyond the termination of
Executive’s employment, but Employer will compensate Executive at a reasonable
rate after such termination for time actually spent by Executive at Employer’s
request for such assistance.

     11. Records of Inventions. Executive will keep and maintain adequate and
current records (in the form of notes, sketches, drawings and in any other form
that may be required by Employer) of all Inventions developed by Executive or
made by Executive during the period of Executive’s employment at Employer, which
records will be available to and remain at all times the sole property of
Employer.

     12. Covenants Not to Compete or Solicit.

          12.1 Covenant. During the period of Executive's employment with
Employer, and for a period of one year thereafter, regardless of the reason for
cessation of his employment, Executive shall not:

               12.1.1 own, manage, operate, control, be employed by, participate
in, or be connected in any manner with the ownership, management, operation or
control of any business that (A) is actively engaged, as a material part of its
business, in developing or selling one or more products or services that were
competitive with one or more products or services that constituted a material
portion of

-5-

--------------------------------------------------------------------------------

Employer’s business at the date of termination of Executive’s employment or
that, as of such date, Employer had developed concrete plans to offer in the
future as a material part of it business;

               12.1.2 solicit business (whether on his own behalf or on behalf
of any employer, client or other person) from any person or entity that was a
customer of Employer at any time during the six months prior to the date of
termination, or that Employer actively solicited to be a customer at any time
during that six month period, which solicited business is of the same nature as
the business being conducted or actively planned by Employer as of the date of
termination of his employment; or

               12.1.3 solicit (directly or indirectly) or attempt to persuade
anyone who at the time is an employee, independent contractor, consultant or
other participant in Employer's business to terminate such employment or other
relationship in order to enter into any business relationship with Executive,
with any business organization in which Executive is a participant, or with any
other business organization that materially competes with Employer's business.

          12.2 Scope; Interpretation. Executive acknowledges that the market for
Employer’s services and products is, by its nature, without geographical
boundaries, and that the non-competition and non-solicitation covenants
contained in this Agreement are (and it is reasonable for them to be)
geographically unlimited. For purposes of this Section 12, the term “Employer”
shall be interpreted to include each of its subsidiaries.

          12.3 Passive Investments. Notwithstanding the foregoing, Executive may
own interests of less than five percent of the outstanding equity securities of
a company that is engaged in a business otherwise prohibited under subsection
5.1 if the equity securities of such company are registered under the Securities
Exchange Act of 1934 or publicly traded under similar laws of any other country.

          12.4 Consideration. Employer and Executive acknowledge and agree that
Employer's promise to pay the Severance Payment and COBRA Continuation Benefit
to Executive in the events specified in Section 6 constitute additional and
sufficient consideration for the covenants contained in this Section.

     13. Miscellaneous.

          13.1 Notices. Any notice or other communication given or made pursuant
to this Agreement must be in writing and shall be delivered to the party to whom
intended by personal delivery, by telecopier, by nationally recognized courier
(Federal Express, DHL, etc.) or by certified or registered mail, postage
prepaid, and shall be deemed given when personally delivered or sent by
telecopier or two (2) business days after deposit with a courier or five (5)
business days after mailing. The addresses to which any such notice shall be
sent shall be as set forth in the opening of this Agreement (or at such other
address as such party may designate by proper notice given as aforesaid).

          13.2 Entire Agreement. This Agreement represents the entire agreement
between the parties regarding the subject matter hereof and supersede in all
respects any and all prior oral or written agreements or understandings between
them pertaining to the subject matter of this Agreement. This Agreement cannot
be modified or terminated, nor may any of its provisions be waived, except by a
written instrument signed by the parties. Any waiver by any party of the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver thereof for the future, but shall be
considered a waiver only in the particular instance, for the particular purpose,
and at the time when and for which it is given.

-6-

--------------------------------------------------------------------------------

          13.3 Governing Law. This Agreement has been made and entered into in
the State of Connecticut and shall be governed by and construed and enforced in
accordance with the internal substantive laws of the State of Connecticut.

          13.4 Jurisdiction; Venue. With respect to any disputes arising out of
or related to this Agreement, the parties consent to the exclusive jurisdiction
of, and venue in, the Federal and state courts in Connecticut.

          13.5 Assignment; Binding Effect. This is an agreement for personal
services of Executive. Executive agrees, therefore, he cannot assign all or any
portion of his performance under this Agreement, and any attempt by Executive to
do so shall be null and void and of no force or effect. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
respective parties, their successors, assigns, heirs, legatees, executors,
administrators and legal representatives (“Successors”), and any Successor shall
be deemed a party to this Agreement upon such Successor’s receipt of any
interest in this Agreement. Whenever a party is referred to in this Agreement,
such reference shall include reference to such party’s Successors.

          13.6 Attorneys’ Fees. In any legal action, proceeding or arbitration
arising out of this Agreement, regardless of which party hereto initiated such
action, the prevailing party shall be entitled to recover reasonable attorneys’
fees and costs.

          13.7 Captions. Headings contained in this Agreement have been inserted
for reference purposes only and shall not be considered part of this Agreement
in construing this Agreement.

          13.8 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement.

          13.9 Counterparts. This Agreement may be executed by the parties
hereto in any number of counterparts, and by facsimile signature, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, the parties hereto

[Signature page follows]

-7-

--------------------------------------------------------------------------------

          This Employment Agreement has been executed as of the day and year
first above written.

  FORTIFIED HOLDINGS CORP.       By: /s/   Name: Brendan T. Reilly   Title:
Chief Executive Officer   Date: May 14, 2008       EXECUTIVE        /s/   Kirk
Hanson       May 14, 2008   Date

[Signature page to Hanson Employment Agreement]

-8-

--------------------------------------------------------------------------------

Exhibit A

Release

CONFIDENTIAL GENERAL RELEASE

This Confidential General Release (“Agreement”) is made as of this ____ day of
_______________20__ by and between [insert name], [insert address]
(“Executive”), and [insert name], with a place of business at [insert address]
(“Company”).

     WHEREAS, Executive and Company are a party to that certain Employment
Agreement dated as of __________, 2007 (the “Employment Agreement”), and
Executive’s employment has terminated thereunder.

     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties, it is hereby
stipulated and agreed as follows:

1. Consideration. Simultaneous with the execution hereof, Company shall commence
payment, and shall continue to pay until all amounts due thereunder have been
paid, of the Severance Payment and the COBRA Continuation Benefit (both as
defined in the Employment Agreement).

2. General Release of All Claims. Except for an action to enforce the terms of
this Agreement, Executive hereby freely, knowingly and voluntarily releases and
fully discharges the Company (and its parents, subsidiaries, affiliates,
successors, assigns, predecessors, and present and former directors, officers,
agents, shareholders, fiduciaries, plan administrators, employees, attorneys,
insurers, and representatives) (collectively, the “Company Releasees”) of and
from any and all claims, demands, causes of action, and rights, known and
unknown, whether in contract, tort or otherwise, all to the extent arising out
of or relating to Executive’s employment. Nothing set forth herein shall be
deemed to be a release of any claim that Executive has or may have arising from
or relating to his rights as a holder of stock, options, or other securities or
instruments issued by Company, or as a member of the Board of Directors of the
Company.

     Without limiting the foregoing, Executive specifically releases and fully
discharges the Company Releasees of and from any and all claims, demands, causes
of action, and rights, including but not limited to: any alleged violation of
federal, state or local laws prohibiting discrimination on the basis of sex,
race, age, disability, national origin, color, religion, veteran status, marital
status, sexual orientation, or any other protected classification or status,
including but not limited to any and all claims under Title VII of the Civil
Rights Act of 1964 and the Civil Rights Act of 1991, as amended; any other
federal, state or local civil or human rights laws, including any violation of
the federal Age Discrimination in Employment Act of 1967, as amended and the
Connecticut Fair Employment Practices Act; any public policy, contract, tort or
common law obligation, including but not limited to breach of express or implied
contract or of an implied covenant of good faith and fair dealing, fraud, and
negligent or intentional infliction of emotional distress; any claim for wages
or other compensation under any federal or state wage payment laws, including
the Fair Labor Standards Act and the Connecticut Wage Payment Laws, and their
implementing regulations; any claim for compensation, bonus, incentive pay,
vacation pay, sick pay, separation or severance payments of any kind, or any
other payments or benefits; and any obligation for costs, fees or other
expenses.

     Company, on behalf of itself and its parents, subsidiaries, affiliates,
successors, assigns, predecessors, and present and former directors, officers,
agents, shareholders, fiduciaries, plan administrators, employees, attorneys,
insurers, and representatives, hereby freely, knowingly and voluntarily releases
and fully discharges the Executive of and from any and all claims, demands,
causes of action, and rights, known and unknown,

-9-

--------------------------------------------------------------------------------

whether in contract, tort or otherwise.

3. Non-Disparagement. Each of Executive and Company will not take any action or
make any statements, written or oral, which would disparage or defame the other
or the goodwill, reputation, image or commercial interest of the other, except
as may be required by law or necessary to respond in an appropriate manner to
any legal or regulatory proceeding.

4. Non-Disclosure of this Agreement. Each of Executive and Company agrees that
it will keep the substance of the negotiations and the terms and conditions of
this Agreement strictly confidential; provided, however, that Executive may
disclose this Agreement and such related matters only to his immediate family,
attorney, and/or tax advisor provided that each such person first agrees to
maintain such confidentiality or may make such disclosure as may be required by
a lawful court order.

5. Successors. Executive and Company agree that this Agreement will bind and
inure to the benefit of their heirs, personal representatives, executors,
administrators, successors, and assigns.

6. Ownership of Claims. Executive represents that he has not assigned all or any
portion of any claims against Company to any other person or entity, either in
fact or by operation of law and that his claims are not subject to any statutory
or common law liens, including any lien for attorney’s fees.

7. Governing Law; Interpretation. This Agreement will be governed and
interpreted by the law of the State of Connecticut, without regard to its
conflict of law provisions. Should any provisions of this Agreement be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to become legal and enforceable, excluding the general release
language, such provision will immediately become null and void, leaving the
remainder of this Agreement in full force and effect.

8. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties, and supersedes all prior representations, understandings,
and agreements of the parties. Each party agrees that it has not relied on any
representations, promises or agreements of any kind from the other in connection
with its decision to accept this Agreement. This Agreement may not be modified,
altered, amended or changed except upon express written consent of all parties
where specific reference is made to this Agreement.

9. Review by Counsel. Each party agrees that this Agreement has been negotiated
by the parties and their respective counsel and that neither party will be
regarded as the drafter. Each party agrees that, by signing below, their
respective attorneys have explained to them the meaning and significance of this
Agreement, its terms and any consequences for any breach, and acknowledges that
they have entered into this Agreement freely, knowingly, and voluntarily after
consultations with their counsel.

10. Executive’s Notices and Representations. Executive represents and agrees:

 * that he has read this Agreement and understands and agrees with all of the
   terms and conditions of this Agreement;
 * that he has had a reasonable period of time to consider the terms and
   conditions, and the effect, of this Agreement;
 * that he enters into this Agreement freely, knowingly and voluntarily;
 * that he has been advised by Executive and Company to consult with an attorney
   of his choice prior to executing this Agreement, and that he has done so;
 * that he has been advised by Company to consult with a tax attorney,
   accountant or tax preparer of his choice prior to executing this Agreement,
   and that he has done so or chosen not to do so; and

-10-

--------------------------------------------------------------------------------

 * that by signing this Agreement, Executive waives any right to bring or
   maintain a lawsuit or make any other legal claims against the Company
   Releasees as described in this Agreement.

11. Counterparts. This Agreement may be executed by the parties in separate
counterparts so that each party may hold a duplicate original.

[insert name]   Witnessed By:       By         Print Name: Name [insert name]  
      Print Name: Date    

Personally appeared, [insert name], who acknowledged that the execution of this
Agreement was his free act and deed, before me, this _____day of
________________, 20__.

______________________________
Notary Public
My Commission Expires:


-11-

--------------------------------------------------------------------------------